--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of May ___, 2007, by
and among nCoat, Inc., formerly Tylerstone Ventures Corporation, a Delaware
corporation (the "Company") and the investors listed on the Schedule of Buyers
attached hereto (individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A.   The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
B.   The Company has authorized two new series of convertible notes of the
Company, in the forms attached hereto as Exhibit A (the "Series A Notes") and
Exhibit B (the “Series B Notes”), (collectively the “Notes”) which Notes shall
be convertible into the Company's common stock, par value $0.0001 per share
(the "Common Stock") (as converted, the “Series A Conversion Shares” or “Series
B Conversion Shares”), in accordance with the terms of the Notes (the Series A
Conversion Shares and the Series B Conversion Shares shall collectively be
referred to herein as the “Conversion Shares”).
 
C.   Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) that aggregate principal
amount of the Notes set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall
be $17,750,000 (“Aggregate Principal Amount of Series A Notes and Series B
Notes”) in amounts as subscribed by the Buyers), (ii) that number of shares of
Common Stock (“Shares”) set forth opposite such Buyer's name in column (4) on
the Schedule of Buyers attached hereto (which aggregate amount for all Buyers
shall be up to 14,250,000 Shares (“Aggregate Number of Shares”), in amounts as
subscribed by the Buyers) (each such Share being sold at a price of $0.40) and
(iii) warrants, in substantially the form attached hereto as Exhibit C (the
"Series A Warrants") and Exhibit D (the “Series B Warrants”), (collectively the
“Warrants”) to acquire up to that number of additional shares of Common Stock
set forth opposite such Buyer's name in column (5) of the Schedule of Buyers (as
exercised, the “Series A Warrant Shares” and “Series B Warrant Shares”,
collectively referred to herein as the "Warrant Shares"). Of the $17,750,000
principal amount of Notes being issued in connection with this transaction, not
more than $9,000,000 principal amount of Notes shall be designated as Series A
Notes.
 
D.   In the event that a Buyer elects to subscribe directly for Shares, rather
than Notes, the Aggregate Principal Amount of Notes being offered shall
automatically be reduced by one (1) dollar for every two and one-half (2.5)
shares subscribed for by Buyers up to an aggregate of $5,700,000, or 14,250,000
Shares.
 



--------------------------------------------------------------------------------




E.   Contemporaneously with the execution and delivery of this Agreement, the
Company and the purchasers of the Series A Notes, Shares and Series A Warrants
are executing and delivering a Registration Rights Agreement, substantially in
the form attached hereto as Exhibit E (the "Registration Rights Agreement"),
pursuant to which the Company will agree to provide certain registration rights
with respect to the Registrable Securities (as defined in the Registration
Rights Agreement) under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
F.   The Notes, the Conversion Shares, the Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the "Securities."
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 

 
1.
PURCHASE AND SALE OF NOTES, SHARES AND WARRANTS.

 

 
(a)
Purchase of Notes, Shares and Warrants.

 
(i)   Notes, Shares and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on either the Initial Closing Date (as defined below) or the
Final Closing Date (as defined below), (x) a principal amount of Notes as is set
forth opposite such Buyer's name in column (3) on the Schedule of Buyers, (y)
the number of Shares as is set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers each at a purchase price of $0.40 per share, and
(z) Warrants to acquire up to that number of Warrant Shares as is set forth
opposite such Buyer's name in column (5) on the Schedule of Buyers, (the
"Closing"). Buyer will receive one Warrant for each Share purchased or each
Conversion Share underlying the Notes purchased pursuant to this Agreement.
 
(ii)   Closing. The date and time of the initial Closing (the "Initial Closing")
shall be no later than 10:00 a.m., New York City time on May 25, 2007 (or such
later date as is mutually agreed to by the Company and each Buyer) (the “Initial
Closing Date”) after notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6 and 7 below, with any additional closings
(the “Additional Closing Dates”) to take place on or before June 18, 2007
(“Termination Date”) with the date of the final Closing (the “Final Closing”)
occurring on before the Termination Date (the “Final Closing Date”), each to
occur at the offices of Richardson & Patel LLP, 405 Lexington Avenue, 26th
Floor, New York, New York 10174 unless the Company and the Buyers (as defined
below) agree otherwise. The Initial Closing and the Final Closing may be
referred to herein collectively as a “Closing.”
 
(iii)   Purchase Price. The aggregate purchase price for the Notes, Shares and
Warrants to be purchased by each such Buyer at each Closing (the "Purchase
Price") shall be the amount set forth opposite each Buyer's name in column (6)
of the Schedule of Buyers. The aggregate Purchase Price amount for all Buyers in
the Initial Closing shall be no less than $1,000,000. The aggregate Purchase
Price for all Buyers in the Additional Closings shall be $17,750,000 less the
aggregate Purchase Price of Securities in the Initial Closing.
 


- - - 2 - - -

--------------------------------------------------------------------------------




(b)   Form of Payment. On the Initial Closing Date, each of the Additional
Closings and the Final Closing Date, (i) each Buyer, shall deliver its Purchase
Price, to the Escrow Agent (as defined below) pursuant to Section 2 of the
Escrow Agreement, dated as of March 22, 2007 and subsequently amended as of May
15, 2007, by and among the Company, the Agent (as defined in Section 3(g)) and
American Stock Transfer and Trust Company ("Escrow Agent"), a financial
institution chartered under the laws of the State of New York, attached hereto
as Exhibit F (the "Escrow Agreement"), or to the Company directly as directed by
the Agent (as defined below), and (ii) the Company shall deliver to each Buyer
the Notes (allocated in the principal amounts as such Buyer shall request) which
such Buyer is then purchasing hereunder along with the Shares, if so purchased,
and the Warrants (allocated in the amounts as such Buyer shall request) which
such Buyer is purchasing, in each case duly executed on behalf of the Company
and registered in the name of such Buyer or its designee.
 
2.   BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a)   No Sale or Distribution. Such Buyer is acquiring the Shares, Notes and
Warrants, and upon conversion of the Notes and exercise of the Warrants will
acquire the Conversion Shares issuable upon conversion of the Notes and the
Warrant Shares issuable upon exercise of the Warrants, as principal for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and pursuant to the applicable
terms of the Transaction Documents (as defined in Section 3(b)). Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined in Section 3(t)) to distribute any of
the Securities.
 
(b)   Accredited Investor Status. At the time such Buyer was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Such Buyer is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(c)   Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 


- - - 3 - - -

--------------------------------------------------------------------------------




(d)   Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e)   No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)   Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement (which relates solely to the Series A Conversion
Shares, the Shares and the Series A Warrant Shares): (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in a form reasonably acceptable to the Company,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended (or a successor rule thereto)
(collectively, "Rule 144"), notwithstanding the foregoing, the requirement to
deliver a legal opinion as set out in clause (B) above shall not apply to
transfers to an affiliate of the Buyer; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).


(g)   Legends. Such Buyer understands that the certificates or other instruments
representing the Notes, Shares and Warrants and, solely with respect to the
Series A Conversion Shares, the Shares and the Series A Warrant Shares until
such time as the resale of the Series A Conversion Shares, the Shares and the
Series A Warrant Shares have been registered under the 1933 Act as contemplated
by the Registration Rights Agreement, the stock certificates representing the
Conversion Shares, the Shares and the Warrant Shares, except as set forth below,
shall bear any legend as required by the "blue sky" laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):


- - - 4 - - -

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Richardson &
Patel LLP being deemed acceptable), in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the 1933
Act, or (iii) such holder provides the Company with reasonable assurance that
the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.
 
(h)   Validity; Enforcement. This Agreement and the Registration Rights
Agreement to which such Buyer of Series A Notes, Shares and Series A Warrants is
a party have been duly and validly authorized, executed and delivered on behalf
of such Buyer and shall constitute the legal, valid and binding obligations of
such Buyer enforceable against such Buyer in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(i)   No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement (solely with respect to the
Buyers of Series A Notes, Series A Warrants and Shares) and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.


- - - 5 - - -

--------------------------------------------------------------------------------


 
(j)   Residency. Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
(k)   Buyer's Broker Fees. Each Buyer shall be responsible for the payment of
any placement agent's fees, financial advisory fees, or brokers' commissions for
placement agents, financial advisors and/or brokers engaged by such Buyer
relating to or arising out of the transactions contemplated hereby.
 
(l)   Certain Trading Activities. Other than the transactions contemplated
herein, since the time that such Buyer was first contacted by the Company, the
Agent or any other Person regarding this investment in the Company, neither the
Buyer nor any Affiliate of such Buyer which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Buyer's investments or trading or information concerning such Buyer's
investments and (z) is subject to such Buyer's review or input concerning such
Affiliate's investments or trading (collectively, "Trading Affiliates") has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Buyer or Trading Affiliate, effected or agreed to
effect any transactions in the securities of the Company. Such Buyer hereby
covenants and agrees not to, and shall cause its Trading Affiliates not to,
engage, directly or indirectly, in any transactions in the securities of the
Company or involving the Company's securities during the period from the date
hereof until the earlier to occur of (i) such time as the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4(i) hereof or (ii) such time as this Agreement is terminated in full
pursuant to Section 8 hereof. Other than to other Persons party to this
Agreement and those expressly acknowledged by the Company, such Buyer has
maintained the confidentiality of the existence and terms of this transaction.
"Short Sales" include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers. Such Buyer acknowledges the SEC's position set forth in Item
65, Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance, and such Buyer will adhere to such position.
 
 
 
 
 
 
 
 
 
 


- - - 6 - - -

--------------------------------------------------------------------------------




3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby represents and warrants to each of the Buyers that, as of the date hereof
and as of each of the Initial Closing Date, Additional Closing Dates and the
Final Closing Date:
 
(a)   Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any joint venture or any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities validly existing and in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and, is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
in the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform in any material respect its obligations under the
Transaction Documents (as defined below). The Company has no Subsidiaries except
as set forth on Schedule 3(a).
 
(b)   Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Warrants, the Registration Rights Agreement, the
Transfer Agent Instructions (as defined in Section 5(b)), and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes, the Shares
and the Warrants, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company's Board of Directors and, except as set
forth in Section 3(e), no further filing, consent, or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents of even date herewith have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
 
 
 
 


- - - 7 - - -

--------------------------------------------------------------------------------




(c)   Issuance of Securities. The issuance of the Notes, Shares and Warrants are
duly authorized and are free from all taxes, liens and charges with respect to
the issue thereof. At Closing, the Company shall have reserved from its duly
authorized capital stock not less than the sum of 120% of the maximum number of
shares of Common Stock issuable (x) upon conversion of the Notes (without taking
into account any limitations on the conversion of the Notes set forth in the
Notes), and (y) upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants). Upon
conversion or exercise in accordance with the Notes or the Warrants, as the case
may be, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Upon the issuance of the Shares in accordance with this Agreement, the Shares
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof. Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.
 
(d)   No Conflicts. Except as set forth on Schedule 3(d), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes, Shares and Warrants
and reservation for issuance and issuance of the Conversion Shares and the
Warrant Shares) will not (i) result in a violation of any articles of
incorporation, articles of formation, any articles of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company or any
of its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the NASD’s OTC Bulletin Board (the "Principal Market"))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)   Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
for the following consents, authorizations, orders, filings and registrations
(none of which is required to be filed or obtained before the Closing): (i) the
filing with the SEC of one or more registration statements (“Registration
Statement”) in accordance with the requirements of the Registration Rights
Agreement and (ii) the filing of a listing application for the Shares, the
Conversion Shares and the Warrant Shares with the Principal Market, if
applicable, which shall be done pursuant to the rules of the Principal Market.
The Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock on the Principal Market in the foreseeable future.
 
 
 
 


- - - 8 - - -

--------------------------------------------------------------------------------




(f)   Acknowledgement Regarding Buyer’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except as set
forth in Section 2(l)), it is understood and acknowledged by the Company (i)
that none of the Buyers have been asked by the Company to agree, nor has any
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Buyer, including Short Sales,
and specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the Closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter-parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Buyer shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined
and (b) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(g)   Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an "affiliate" of the Company or any of its
Subsidiaries (as defined in Rule 144 of the 1933 Act) or (iii) to the knowledge
of the Company, a "beneficial owner" of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the "1934 Act")). The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer's purchase of the Securities. The Company
further represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(h)   No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company acknowledges that it
has engaged Knight Capital Markets, LLC as placement agent (the "Agent") in
connection with the sale of the Securities. The fees and expenses payable to the
Agent are set forth on Schedule 3(h) attached hereto. Other than the Agent,
neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Securities.
 


- - - 9 - - -

--------------------------------------------------------------------------------




(i)   No Integrated Offering. None of the Company, its Subsidiaries, any of
their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
(j)   Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes and the Warrant
Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrants is, in each
case, absolute and unconditional, regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.
 
(k)   Application of Takeover Protections; Rights Agreement. Except as set forth
on Schedule 3(k), the Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation (as defined in Section 3(r)) or the laws of the state of its
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and any Buyer's ownership of the
Securities.
 
 
 
 
 
 
 
 


- - - 10 - - -

--------------------------------------------------------------------------------




(l)   SEC Documents; Financial Statements. Except as set forth on Schedule 3(l),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"), or has received a valid extension of such time of filing and has
filed all SEC Documents prior to the expiration of any such extension. The
Company has delivered to the Buyers or their respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. As of their respective filing dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in any
disclosure schedules, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made not misleading.
 
(m)   Absence of Certain Changes. Since the date of the latest audited financial
statements included in the Tylerstone Ventures Corporation 10-KSB filed on
October 3, 2006, the financial statements for the year ended December 31, 2006
(reflecting the operations of the acquisition company completed February 14,
2007) included in the Form 8-K filed May 18, 2007 and the financial statements
for the three-month period ended March 31, 2007 included in the Form 10-QSB
filed by the Company (as a consolidated post-merger combination of the two
companies) on May 22, 2007, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof or as set forth on Schedule 3(m), (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, or be required to
be disclosed by the Company under applicable securities laws on a registration
statement filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) the Company has
not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans or pursuant to
conversion of outstanding debt. The Company does not have pending before the SEC
any request for confidential treatment of information. Except for the issuance
of the Securities contemplated by this Agreement or as set forth on Schedule
3(m), no event, liability or development has occurred or exists with respect to
the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.
 


- - - 11 - - -

--------------------------------------------------------------------------------




(n)   Intentionally left blank.
 
(o)   Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
respective Certificates or Articles of Incorporation or its Bylaws or their
organizational charter or bylaws, respectively. To the best of the Company’s
knowledge, neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Approved Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by its Approved Market in the foreseeable
future. Since February 20, 2007, (i) the Common Stock has been designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. Except as set forth on Schedule 3(o), the Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
(p)   Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(q)   Sarbanes-Oxley Act. To the knowledge of the Company, except as set forth
on Schedule 3(q), the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(r)   Transactions With Affiliates. Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof and other than the grant
of stock options disclosed on Schedule 3(r), none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 


- - - 12 - - -

--------------------------------------------------------------------------------




(s)   Equity Capitalization. As of the date hereof, the capitalization of the
Company is as set forth on Schedule 3(s). Except as disclosed in Schedule 3(s):
(i) none of the Company's capital stock is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) other than the
Notes being issued pursuant to this Agreement there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
its Subsidiaries' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyers true, correct and complete copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
 
 
 
 
 
 

 
- - - 13 - - -

--------------------------------------------------------------------------------




(t)   Indebtedness and Other Contracts. Since the date of the latest audited
financial statements included in the Tylerstone Ventures Corporation 10-KSB
filed on October 3, 2006 and the financial statements for the year ended
December 31, 2006 included in the Form 8-K filed by the Company on May 18, 2007
and except as disclosed in Schedule 3(t), neither the Company nor any of its
Subsidiaries (i) has any additional outstanding Indebtedness (as defined below),
(ii) is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. Schedule 3(t) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
"Indebtedness" of any Person means, ,without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual or legal entity, including but not limited to a
corporation, a limited liability company, a partnership, a joint venture, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
(u)   Absence of Litigation. To the knowledge of the Company, except as set
forth in Schedule 3(u), there is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or its Subsidiaries'
officers or directors that, if adversely decided against the Company, would have
a Material Adverse Effect on the Company.
 


- - - 14 - - -

--------------------------------------------------------------------------------




(v)   Insurance. Except as set forth on Schedule 3(v), the Company and each of
its Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged. Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
 
(w)   Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer's employment with the
Company or any such Subsidiary. To the knowledge of the Company, no executive
officer of the Company or any of its Subsidiaries, is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries, to their knowledge, are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(x)   Title. Except as set forth on Schedule 3(x), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as are described in
Schedule 3(x) or such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its Subsidiaries. Any real property and facilities held
under lease by the Company and any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
 


- - - 15 - - -

--------------------------------------------------------------------------------




(y)   Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights ("Intellectual Property Rights") necessary to
conduct their respective businesses as now conducted. None of the Company's
registered, or applied for, Intellectual Property Rights, to the extent the
Company has such Intellectual Property Rights, have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or its Subsidiaries regarding its Intellectual Property
Rights. Neither the Company nor any of its Subsidiaries is aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(z)    Environmental Laws. Except as set forth on Schedule 3(z), the Company and
its Subsidiaries, to their knowledge, (i) are in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (iii) are in compliance with all terms
and conditions of any such permit, license or approval, (iv) do not own or
operate any real property contaminated with any substance that is in violation
of Environmental Laws, and (v) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws where, in each of the foregoing
clauses (i), (ii), (iii), (iv) and (v) the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. There is no civil, criminal or administrative action, suit,
investigation, inquiry or proceeding pending or, to the knowledge of the
Company, threatened by or before any court or governmental authority against the
Company or any of its Subsidiaries relating to or arising from the Company's nor
any Subsidiary's non-compliance with any Environmental Laws, nor has the Company
received written notice of any alleged violations of Environmental Laws. The
term "Environmental Laws" means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
 
(aa)   Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 


- - - 16 - - -

--------------------------------------------------------------------------------




(bb)   Tax Status. Except as set forth on Schedule 3(bb), the Company and each
of its Subsidiaries (i) has made or filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and (iii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(cc)   Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. During the twelve months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.
 
(dd)   Ranking of Notes. The Notes shall be issued as general obligations of the
Company and on a similar standing of priority with other unsecured Indebtedness
of the Company incurred prior to the date hereof and senior to any unsecured
Indebtedness incurred on or after the date hereof. 
 
(ee)   Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(ff)   Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 


- - - 17 - - -

--------------------------------------------------------------------------------




(gg)   Transfer Taxes. On each of the Initial Closing Date and the Final Closing
Date, all stock transfer or other taxes (other than income or similar taxes)
which are required to be paid in connection with the sale and transfer of the
Securities to be sold to each Buyer hereunder will be, or will have been, fully
paid or provided for by the Company, and all laws imposing such taxes will be or
will have been complied with.
 
(hh)   Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
 
(ii)    Disclosure. To the best of the Company’s knowledge, all disclosure
provided by the Company to the Buyers regarding the Company or any of its
Subsidiaries, their business and the transactions contemplated hereby in the
Transaction Documents and the Schedules to this Agreement is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the period
of time from October 21, 2006 to the date of this Agreement did not at the time
of release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 

 
4.
COVENANTS.

 
(a)   Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b)   Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Initial Closing Date, take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to each of the Initial
Closing Date and the Final Closing Date. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or "Blue Sky" laws of the states of the United States
following the Initial Closing Date or the Final Closing Date, as the case may
be.
 


- - - 18 - - -

--------------------------------------------------------------------------------




(c)   Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares, Shares
and Warrant Shares and none of the Notes or Warrants is outstanding, (the
"Reporting Period"), the Company shall file, in a timely manner, all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination.
 
(d)   Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, and not for (A) the repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries, except for
the repayment of outstanding indebtedness as set forth on Schedule 4(d), or (B)
redemption or repurchase of any of its or its Subsidiaries' equity securities.
 
(e)   Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any
interim reports or any consolidated balance sheets, income statements,
stockholders' equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on
the same day as the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries, and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders. As used herein, "Business Day" means any day other
than Saturday, Sunday or other day on which commercial banks in the City of New
York are authorized or required by law to remain closed.
 
(f)   Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement), all of
the Series B Conversion Shares and all of the Series B Warrant Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain, in accordance with the Notes and Warrants, such listing of all
Registrable Securities, Series B Conversion Shares and Series B Warrant Shares
from time to time issuable under the terms of the Transaction Documents. The
Company shall maintain the Common Stocks' authorization for quotation on the
Principal Market or an Approved Market (as defined below). Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market or an Approved Market. As used herein, "Approved Market" shall
mean any of the following: The New York Stock Exchange, The NASDAQ Global Select
Market, The NASDAQ Global Market, The NASDAQ Capital Market, the American Stock
Exchange or the NASD’s OTC Bulletin Board. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
 


- - - 19 - - -

--------------------------------------------------------------------------------




(g)   Fees. Subject to Section 8 below, at Closing, the Company shall pay all of
the legal fees of the Agent’s counsel and up to $15,000 in legal fees for
Buyer’s counsel incurred in connection with the transactions contemplated by the
Transaction Documents. The Company shall be responsible for the payment of any
placement agent's fees (including the placement agent fees of the Agent as set
forth on Schedule 3(h), financial advisory fees, or broker's commissions
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees payable to the Agent. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, reasonable attorney's fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment.
 
(h)   Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.
 
(i)   Disclosure of Transactions and Other Material Information. The Company
shall (i) by 8:30 a.m., New York City time, on the first Business Day following
the date of this Agreement issue a press release describing the material terms
of the transactions contemplated hereby, and (ii) by 8:30 a.m., New York City
time on or before the fourth Business Day immediately following the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, the form of the Notes, the form of the
Warrants and the form of the Registration Rights Agreement) as exhibits to such
filing (including all attachments, the "8-K Filing"). The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer. From and after the deadline specified above, if a
Buyer has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries, it shall provide the Company
with written notice thereof. The Company shall, within five (5) Trading Days (as
defined in the Notes) of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
Subject to the foregoing, neither the Company, its Subsidiaries nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations. Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise; provided, however, that such consent shall be deemed to be
given for any disclosure required by law in the reasonable opinion of the
Company or its counsel.
 


- - - 20 - - -

--------------------------------------------------------------------------------




(j)   Restriction on Redemption and Cash Dividends. So long as fifteen percent
(15%) or more of the total dollar amount of Notes originally issued remain
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, the Common Stock without the prior
express written consent of the holders of Notes representing not less than 75%
of the aggregate principal amount of the then outstanding Notes.
 
(k)   Additional Notes; Variable Securities; Dilutive Issuances. So long as
fifteen percent (15%) or more of the total dollar amount of Notes originally
issued remain outstanding, the Company will not issue any Notes other than to
the Buyers as contemplated hereby and the Company shall not issue any other
securities that would cause a breach or default under the Notes. For so long as
any Notes or Warrants originally issued remain outstanding, the Company shall
not, in any manner, enter into or affect any Dilutive Issuances (as defined in
the Notes) if the effect of such Dilutive Issuance is to cause the Company to be
required to issue upon conversion of any Note or exercise of any Warrant any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company may issue upon conversion of the Notes and exercise of the Warrants
without breaching the Company's obligations under the rules or regulations of
the Principal Market.
 
(l)   Corporate Existence. So long as any Buyer beneficially owns any
Securities, the Company shall not be party to any Fundamental Transaction (as
defined in the Notes) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants.
 
(m)   Reservation of Shares. The Company shall take all action necessary to at
all times have authorized and reserved for the purpose of issuance no less than,
from each of the Initial Closing Date and the Final Closing Date, 120% of the
sum of the number of shares of Common Stock issuable (i) upon conversion of the
Notes issued at the Closing and (ii) upon exercise of the Warrants issued at the
Closing (without taking into account any limitations on the Conversion of the
Notes or exercise of the Warrants set forth in the Notes and Warrants,
respectively).
 
(n)   Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(o)   Delivery of Certificates. Upon conversion or exercise of the Notes and
Warrants, respectively, and request for removal of restrictive legends on the
shares of Common Stock issuable in connection therewith, certificates for shares
of Common Stock will be delivered to the Investor within three (3) Trading Days.
If such delivery is made more than two (2) additional Trading Days after
conversion or exercise or request for removal of legend, as the case may be, the
Company will compensate the Investor at a rate of $100 per day for each of the
first ten (10) Trading Days and $200 per day thereafter for each $10,000 of
securities. In such event, after the first such ten (10) Trading Days noted
above, the Investor will also have right to rescind its conversion notice for
the Notes and/or its exercise notice for the Warrants. In addition, if the
certificates have not been delivered by the fifth (5th) Trading Day, then, if
the Investor has sold shares of Common Stock after the conversion or exercise
date, as the case may be, the Company will compensate Investor for extra costs,
if any, incurred to cover the sale, all as agreed upon and reflected in the
Transaction Documents.
 
 


- - - 21 - - -

--------------------------------------------------------------------------------




(p)   Additional Issuances of Securities.
 
(i)   For purposes of this Section 4(p) and Section 4(q) below, the following
definitions shall apply.
 
(1)   "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.
 
(2)   "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(3)   "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(4)   “Additional Issuance Restrictions” shall mean the requirements set forth
in Section 4(p)(ii) and 4(p)(iii) below.
 
(ii)   From the date hereof until 90 days after the Effective Date, neither the
Company nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents, other than pursuant to this Agreement or upon the conversion of
Notes or exercise of Warrants issued in connection with this Agreement;
provided, however, the 90 day period set forth in this Section 4(p) shall be
extended for the number of Trading Days during such period in which (i) trading
in the Common Stock is suspended by any Trading Market, or (ii) following the
Effective Date, the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Buyers for the
resale of the Conversion Shares, Shares or Warrant Shares.
 
 
 
 
 

 
- - - 22 - - -

--------------------------------------------------------------------------------




(iii)   During the period that any Note or Warrant remains outstanding,
notwithstanding whether or not an issuance of securities is deemed to be an
issuance of Excluded Securities (as defined in the Notes), the Company shall not
issue or sell, or agree to issue or sell Variable Equity Securities (as defined
below), or any securities of the Company pursuant to an Equity Line (as defined
below) structure or format or any securities of the Company in exchange for
goods or services, without obtaining the prior written approval of each of the
Buyers, with the exception of any such agreements, transactions or Equity Lines
existing as of the date hereof. For purposes hereof, an “Equity Line” shall mean
a transaction involving a written agreement between the Company and an investor
or underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula. For purposes hereof, the following shall be collectively referred
to herein as, the “Variable Equity Securities”: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
the date of initial issuance, or (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required to or has
the option to (or the investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock (whether
or not such payments in stock are subject to certain equity conditions), or (C)
any debenture, note or preferred stock that is accompanied by a number of
warrants greater than 100% of the original principal amount, divided by the
Weighted Average Price at the time of closing of such debenture, note or
preferred stock, or (D) any Common Stock that is sold at a discount to the
Market Price at the time of closing that is greater than 10%, or (E) any
adjustable warrant where the number of shares issuable thereunder is subject to
increase, or (F) any common stock that is accompanied by a number of warrants
greater than 100% of the number of shares of common stock sold by the Company in
such transaction, or (G) any warrant, convertible security or other Common Stock
Equivalent with a conversion, exercise or exchange price that is set at a price
that is less than 70% of the initial Conversion Price of the Note, or (H) any
note, debenture or other debt obligation that is accompanied by shares of Common
Stock for which the additional consideration paid per share of Common Stock is
less than 90% of the Weighted Average Price at the time of closing. For purposes
of the above, the “Weighted Average Price” at time of closing shall mean the
Weighted Average Price, as defined in the Notes. Any Buyer shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
 
(iv)   Notwithstanding the foregoing, this Section 4(p) shall not apply in
respect of any Excluded Securities (as defined in the Notes), except that no
Variable Equity Securities or Equity Line transaction shall be deemed to be
included in the definition of Excluded Securities (as defined in the Notes).
 
(v)   The Company recognizes that in the event that it breaches any of the
requirements of this Section 4(p) or of Section 4(w) below, that irreparable
harm will result and any remedy at law would be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.
 


- - - 23 - - -

--------------------------------------------------------------------------------




(q)   Participation in Future Financing.
 
(i)   From the date hereof until the date that is the 12 month anniversary of
the Effective Date, upon any issuance by the Company or any of its Subsidiaries
of Common Stock or Common Stock Equivalents for cash consideration (a
“Subsequent Financing”), each Buyer shall have the right to participate in the
Subsequent Financing, on a pro rata basis, up to an amount up to 50% of the
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.
 
(ii)   At least 5 Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Buyer a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Buyer if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”).  Upon the request of a Buyer, which
shall be delivered to the Company within one (1) Trading Day of the Company’s
delivery of a Pre-Notice, and only upon a request by such Buyer, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Buyer.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.   
 
(iii)   Any Buyer desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th Trading Day after all of the Buyers have received the
Pre-Notice that the Buyer is willing to participate in the Subsequent Financing,
the amount of the Buyer’s participation, and that the Buyer has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no notice from a Buyer as
of such 5th Trading Day, such Buyer shall be deemed to have notified the Company
that it does not elect to participate. 
 
(iv)   If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of
the Buyers have received the Pre-Notice, notifications by the Buyers of their
willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice. 
 
(v)   If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of
the Buyers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Buyers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Buyer shall have the
right to purchase its Pro Rata Portion (as defined below) of the Participation
Maximum.  “Pro Rata Portion” means the ratio of (x) the Subscription Amount of
Securities purchased on the Closing Date by a Buyer participating under this
Section 4(q) and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Buyers participating under this Section
4(q).
 


- - - 24 - - -

--------------------------------------------------------------------------------




(vi)   The Company must provide the Buyers with a second Subsequent Financing
Notice, and the Buyers will again have the right of participation set forth
above in this Section 4(q), if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.
 
(vii)   Notwithstanding the foregoing, this Section 4(q) shall not apply in
respect of (i) any Excluded Securities (as defined in the Notes), or (ii) an
underwritten public offering of Common Stock.
 
(r)   Most Favored Nation Provision.  From the date hereof until the date that
is the 18 month anniversary of the Final Closing Date, upon any Subsequent
Financing, each Buyer may elect, in its sole discretion, to exchange all or some
of the Notes and/or Shares (but not the Warrants) then held by such Buyer for
additional securities (including any additional securities issued as part of a
unit with such security) of the same type issued in such Subsequent Financing
(such exchange to be made at the same time as the closing of such Subsequent
Financing), on the same terms and conditions as the Subsequent Financing, based
on the Per Share Purchase Price multiplied by the number of Shares being
exchanged.  By way of example, if the Company undertakes a Subsequent Financing
of convertible debentures and warrants, each Buyer shall have the right to
participate in such Subsequent Financing and use the exchange of its Notes
and/or its Shares as consideration, on a $1 for $1 basis, in lieu of cash
consideration. The Company shall provide prior written notice of any such
Subsequent Financing in the manner set forth in Section 4(q). Notwithstanding
the foregoing, this Section 4(r) shall not apply in respect of any Excluded
Securities (as defined in the Notes). With respect to the exchange of Shares,
this Section 4(r) shall only apply if such Buyer exchanges the original Common
Stock certificate issued in connection with the transactions
 
(s)   Company’s Disclosure of Material, Non-Public Information. Notwithstanding
anything to the contrary stated herein, if the Company, in connection with this
financing, discloses material, non-public information to the Buyers, including
without limitation the items set forth on Schedule 4(s) (collectively, the
“Information”), in addition to the existence and terms of the financing, the
Company covenants that the Information will be disclosed in the ordinary course
of its business, either by Form 8-K or press release, or both, on or before the
first Business Day after the Initial Closing, or on or before the first Business
Day after any Additional Closing if additional material non-public information
is disclosed to the Buyers after the Initial Closing, but in any event the
Company shall make public disclosure of all material non-public information that
has been disclosed to the Buyers by not later than June 30, 2007, at which point
the Buyers will no longer be in possession of any material, non-public
information. The Company covenants and agrees that thereafter, neither it nor
any other Person acting on its behalf will provide any Buyer or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Buyer shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Buyer shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Form 8-K within five (5) Business Days of the date
that it discloses such information to the Buyer. In the event of a breach of any
of the foregoing covenant by the Company, any of its Subsidiaries, or any of its
or their respective officers, directors, employees and agents, in addition to
any other remedy provided herein or in the Transaction Documents, a Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company. No Buyer shall have any liability to
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure.
 


- - - 25 - - -

--------------------------------------------------------------------------------




(t)    Retention of Investor Relations Firm. From the date hereof until the date
that is the 12 month anniversary of the Final Closing Date, the Company shall
continue to retain and use the services of Bakerview Investor Relations Inc. in
at least such capacity and scope as is in effect immediately prior to the date
hereof. The Company shall use commercially reasonable efforts to undertake any
such measures as the Agent shall recommend that are acceptable to the board of
directors of the Company in its good faith judgment.
 
(u)   Retention of Transfer Agent. The Company will engage the services of a
transfer agent for its Common Stock that is a participant in the Depository
Trust Company’s Full Fast Program prior to the date on which the Registration
Statement is declared effective by the SEC. 
 
(v)   Shareholder Issuance Vote Upon National Listing. If the Company, at any
time while any of the Notes or Warrants are outstanding, becomes listed on a
National Exchange (as defined below)(a “National Listing”), and the rules or
regulations of such National Exchange limit the number of shares of Common Stock
which the Company may issue upon conversion or exercise, as applicable, of the
Notes and Warrants (the amount of such limit is referred to herein as the
“Exchange Cap Amount”), then, within thirty (30) days of the date of such
National Listing, the Company shall (i) prepare a proxy statement, (ii) file a
preliminary and definitive proxy statement with the SEC and (iii) mail the
definitive proxy statement to its shareholders, requesting and recommending that
they vote affirmatively (a “Shareholder Issuance Vote”) on a proposal to approve
the issuance, under the applicable rules of such National Exchange, of all of
the Conversion Shares and Warrant Shares and other shares of Common Stock
issuable pursuant to the Transaction Documents without regard to the Exchange
Cap Amount and to eliminate any prohibitions under applicable law or the rules
or regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or any of its
securities on the Company’s ability to issue shares of Common Stock in excess of
the Exchange Cap Amount (the shareholder approval of such proposal is referred
to herein as the “Shareholder Issuance Approval”). The Shareholder Issuance
Approval, if required hereunder, shall occur before the date that is ninety (90)
days after the date of the National Listing (the “Shareholder Issuance Voting
Deadline”). For purposes hereof, “National Exchange” shall mean an Approved
Market other than NASD’s OTC Bulletin Board.
 
 
 
 
 


- - - 26 - - -

--------------------------------------------------------------------------------




(w)   Limitation On Sale Or Disposition Of Intellectual Property to Related
Parties.So long as any portion of the Notes remain outstanding, so long as the
Company shall have any obligation under the Notes or so long as any of the
Warrants remain outstanding, the Company shall not sell, convey, dispose of,
spin off or assign any or all of its Intellectual Property Rights (as defined in
Section 3(y) above), or the rights to receive proceeds from patent licensing
agreements, patent infringement litigation or other litigation related to such
Intellectual Property Rights, in each case without Buyer’s written consent, to
any Related Party (as defined below). For purposes hereof, “Related Party” shall
mean any of the Company’s or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or (ii) with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest.
“Affiliate” for purposes hereof means, with respect to any person or entity,
another person or entity that, directly or indirectly, (i) has a ten percent
(10%) or more equity interest in that person or entity, (ii) has ten percent
(10%) or more common ownership with that person or entity, (iii) controls that
person or entity, or (iv) shares common control with that person or entity.
“Control” or “Controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.
 

 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS.

 
(a)   Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Notes and the Warrants in which
the Company shall record the name and address of the Person in whose name the
Notes and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
 
(b)   Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares, Shares and the Warrant Shares
issued at the Closing or upon conversion of the Notes or exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Notes or exercise of the Warrants in the form of
Exhibit E attached hereto (the "Transfer Agent Instructions"). The Company
warrants that no instruction other than the Transfer Agent Instructions referred
to in this Section 5(b), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Conversion Shares, the Shares and the Warrant Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares, Shares
or Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 


- - - 27 - - -

--------------------------------------------------------------------------------




(c)   Additional Relief. If the Company shall fail for any reason or for no
reason to issue to such holder unlegended certificates or to credit the holder's
balance account with DTC within two (2) Trading Days of (x) receipt of documents
necessary for the removal of legend set forth above or (y) the date of its
obligation to deliver the shares of Common Stock as contemplated pursuant to
clause (ii) below (the "Deadline Date"), then the Company will compensate the
holder at a rate of $100 per day for each of the first ten (10) Trading Days and
$200 per day thereafter for each $10,000 of securities. If the Company shall
fail for any reason or for no reason to issue to such holder unlegended
certificates or to credit the holder's balance account with DTC within five (5)
Trading Days of the Deadline Date and if on or after the Trading Day (as defined
in the Warrants) immediately following such Deadline Date, the holder purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the holder of shares of Common Stock that the
holder anticipated receiving from the Company (a "Buy-In"), then the Company
shall, within three (3) Trading Days after the holder's request and in the
holder's discretion, either (i) pay cash to the holder in an amount equal to the
holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to the holder a certificate or certificates representing such shares of Common
Stock and pay cash to the holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Deadline Date. "Closing Bid Price" means,
for any security as of any date, the last closing price for such security on
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the "pink sheets" by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 22 of the Series A Convertible Note
Agreement. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 


- - - 28 - - -

--------------------------------------------------------------------------------





 
6.
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 
The obligation of the Company hereunder to issue and sell the Notes, the Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before each of the Initial Closing Date, Additional Closing
Dates and the Final Closing Date, as the case may be, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
(i)   Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.
 
(ii)   Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Notes, Shares and the related Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(iii)   The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Initial Closing Date, the Additional Closing Date or the Final Closing Date,
as the case may be, as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Initial Closing Date, Additional Closing Date or the
Final Closing Date, as the case may be.
 

 
7.
CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 
The obligation of each Buyer hereunder to purchase the Notes, the Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before
each of the Initial Closing Date, Additional Closing Dates and the Final Closing
Date, as the case may be, of each of the following conditions, provided that
these conditions are for each Buyer's sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:
 
(i)   The Company shall have duly executed and delivered (physically or by
electronic copy) to such Buyer (i) each of the Transaction Documents (not
including the Registration Rights Agreement or the Transfer Agent Instructions
to each Buyer of Series B Notes and Series B Warrants), (ii) the Notes
(allocated in such principal amounts as such Buyer shall request), being
purchased by such Buyer at the Closing pursuant to this Agreement, (iii) the
Shares (allocated in such amounts as such Buyer shall request), being purchased
by such Buyer at the Closing pursuant to this Agreement, and (iii) the related
Warrants (allocated in such amounts as such Buyer shall request) being issued to
such Buyer at the Closing pursuant to this Agreement in an amount equal to one
Warrant for each Conversion Share underlying the Notes issued to Buyer, or in
the case of the purchase of Shares in an amount equal to one Warrant for each
Shares purchased by Buyer, at an exercise price of $1.00 per share.
 


- - - 29 - - -

--------------------------------------------------------------------------------




(ii)   Such Buyer shall have received the opinion of Durham Jones & Pinegar,
P.C., the Company's outside counsel (“Opinion of Counsel”), dated as of the
Closing Date each Additional Closing Date and the Final Closing Date, in
substantially the form of Exhibit H attached hereto.
 
(iii)   The Company shall have delivered to such Buyer of Notes, Shares and
Warrants a copy of the Transfer Agent Instructions, in the form of Exhibit G
attached hereto, which instructions shall have been delivered to the Company's
transfer agent.
 
(iv)   The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
such entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Initial Closing Date.
 
(v)   The Company shall have delivered to such Buyer a certificate evidencing
the Company's qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date within 10 days of the Initial Closing
Date.
 
(vi)     The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Initial Closing Date.
 
(vii)    The Company shall have delivered to such Buyer a certificate, executed
by the Secretary of the Company and dated as of each of the Initial Closing
Date, Additional Closing Date(s) and the Final Closing Date, as the case may be,
as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company's Board of Directors in a form reasonably acceptable to such Buyer, (ii)
the Articles of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit I.
 
(viii)   The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
each of the Initial Closing Date, Additional Closing Date(s) and the Final
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing Date, the Additional
Closing Date(s) and the Final Closing Date. Such Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
each of the Initial Closing Date, the Additional Closing Date(s) and the Final
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit J.
 


- - - 30 - - -

--------------------------------------------------------------------------------




(ix)   Each of the Company’s officers, directors, 5% or greater shareholders and
such other shareholders of the Company as determined by the Agent in its sole
discretion, shall have entered into a lock-up agreement with the Company, in the
form attached hereto as Exhibit K.
 
(x)   The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Initial
Closing Date, Additional Closing Date or the Final Closing Date, by the SEC or
the Principal Market from trading on the Principal Market nor shall suspension
by the SEC or the Principal Market have been threatened, as of the Initial
Closing Date or the Final Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(xi)   The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8.   TERMINATION. This Agreement may be terminated by any Buyer, as to such
Buyer’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other buyers, by written notice to the
other parties, if the Initial Closing has not been consummated on or before May
25, 2007, or, after the Initial Closing has been consummated if the Final
Closing has not been consummated on or before June 18, 2007; provided, however,
that no such termination will affect the right of any party to sue for any
breach by the other party (or parties) and further provided that if this
Agreement is terminated pursuant to this Section 8, the Company shall remain
obligated to reimburse the non-breaching Buyers for the expenses described in
Section 4(g) above.
 

 
9.
MISCELLANEOUS.

 
(a)   Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 


- - - 31 - - -

--------------------------------------------------------------------------------




(b)   Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c)   Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)   Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)   Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least 85% of the aggregate number of Conversion Shares, Shares and
Warrant Shares issued and issuable hereunder, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Notes or holders of
the Warrants, as the case may be. The Company has not, directly or indirectly,
made any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.
 


- - - 32 - - -

--------------------------------------------------------------------------------




(f)   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
(g)   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least 75% of the aggregate number of
Conversion Shares, Shares and Warrant Shares issued and issuable hereunder,
including by way of a Fundamental Transaction. A Buyer may assign some or all of
its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights
 
(h)   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
(i)   Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j)   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 


- - - 33 - - -

--------------------------------------------------------------------------------




(k)   Indemnification. (1) By the Company. In consideration of each Buyer's
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company's other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. The Company shall
not be obligated to indemnify an Indemnitee pursuant to this Section 9(k) for
Indemnified Liabilities to the extent such Indemnified Liabilities are caused by
acts of gross negligence or willful misconduct on the part of such Indemnitee.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.
 
(l)   No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m)   Remedies. The Company, each Buyer, and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such Company or holders have been granted at any time
under any other agreement or contract and all of the rights which such holders
have under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.
 


- - - 34 - - -

--------------------------------------------------------------------------------




(n)   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not perform, in a timely
manner, its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
(o)   Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p)   Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
 
 
[Signature Pages Follow]
 
 
 
 
 
 






- - - 35 - - -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


nCOAT INC.
 
Address for Notice:
P.O. Box 38
7237 Pace Drive
Whitsett, NC 27377
   
By:__________________________________________
Name:
Title:
Facsimile: (336) 447-2020
Attention: Paul Clayson
   
With a copy to (which shall not constitute notice):
Durham Jones & Pinegar, P.C.
111 East Broadway Suite 900
Salt Lake City, UT 84117
Facsimile: (801) 415-3500
Attention: Jeffrey M. Jones, Esq.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR BUYER FOLLOWS]

































--------------------------------------------------------------------------------


 
[BUYER SIGNATURE PAGES TO nCOAT SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Buyer: ____________________________________________________
 
Signature of Authorized Signatory of Buyer: ______________________________
 
Name of Authorized Signatory: ________________________________________
 
Title of Authorized Signatory: _________________________________________
 
Email Address of Buyer:______________________________________________
 
Fax Number of Buyer: _______________________________________________
 
Address for Notice of Buyer:




Address for Delivery of Securities for Buyer (if not same as address for
notice):


Principal Amount of Series A Note: $________
Principal Amount of Series B Note: $________


Number of Shares purchased multiplied by $0.40: $___________


Series A Warrant Shares: ________________
Series B Warrant Shares: ________________


EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]
 
 


[SIGNATURE PAGES CONTINUE]


 


 


 


- - - 37 - - -

--------------------------------------------------------------------------------




SCHEDULE OF NOTES, SHARES AND WARRANT BUYERS
 
(1)
(2)
(3)
(4)
(5)
(6)
(7)
             
Buyer
Address and
Facsimile
Number
Aggregate
Principal
Amount of
Series A
Notes
Number of
Shares
purchased
Number of
Series A
Warrants
Aggregate
Purchase
Price
Legal Representative's Address and Facsimile
Number
                                                                     
Buyer
Address and
Facsimile
Number
Aggregate
Principal
Amount of
 Series B
 Notes
Number of
Shares
purchased
Number of
Series B
Warrants
Aggregate
Purchase
Price
Legal Representative's Address and Facsimile
Number
                                         



 
 
 
 
 
 
 
 
 

 




- - - 38 - - -

--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A
Form of Series A Note

Exhibit B
Form of Series B Note

Exhibit C
Form of Series A Warrant

Exhibit D
Form of Series B Warrant

Exhibit E
Form of Registration Rights Agreement

Exhibit F
Form of Escrow Agreement

Exhibit G
Form of Transfer Agent Instructions

Exhibit H
Form of Opinion of Company’s Counsel

Exhibit I
Form of Secretary's Certificate

Exhibit J
Form of Officer’s Certificate

Exhibit K
Form of Lockup Agreement

 
SCHEDULES
 
Schedule 3(a)
Subsidiaries

Schedule 3(c)
Reservation of Shares

Schedule 3(d)
No Conflicts

Schedule 3(h)
Placement Agent's Fees

Schedule 3(i)
Integrated offering

Schedule 3(k
Application of Takeover Protections

Schedule 3(l)
SEC Documents

Schedule 3(m)(i) &(ii)
Absence of Certain Changes

Schedule 3(r)
Transactions with Affiliates

Schedule 3(s)
Equity Capitalization

Schedule 3(t)
Indebtedness and Other Contracts

Schedule 3(u)
Absence of Litigation

Schedule 3(v)
Insurance

Schedule3(w)
Employee Relations 

Schedule 3(bb)
Tax Status

Schedule 3(ii)
Disclosures

Schedule 4(b)
Form D and Blue Sky

Schedule 4(d)
Use of Proceeds

Schedule 5(b)
Transfer Agent

Schedule 7(xiii)
Piggyback Waivers




 
 
 
- - - 39 - - - 

--------------------------------------------------------------------------------